            Case 6:18-cv-00356-ADA Document 64 Filed 08/01/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

AMERICAN PATENTS LLC,                           §
                                                §
                Plaintiff,                      §
                                                §
       v.                                       §     CIVIL ACTION NO. 6:18-CV-356-ADA
                                                §
ANALOG DEVICES, INC., MARVELL                   §     JURY TRIAL DEMANDED
INTERNATIONAL, LTD., MARVELL                    §
TECHNOLOGY GROUP LTD.,                          §
MEDIATEK INC., MEDIATEK USA INC.,               §
QUALCOMM INCORPORATED, and                      §
QUALCOMM TECHNOLOGIES, INC.                     §
                                                §
                Defendants.                     §

                   NOTICE OF APPEARANCE OF COUNSEL FOR
              DEFENDANT/COUNTER-PLAINTIFF ANALOG DEVICES, INC.

       Defendant/Counter-Plaintiff Analog Devices, Inc. (“Analog Devices”) hereby files this

Notice of Appearance and notifies the Court that the following attorney has entered this action as

counsel for Analog Devices:

       Tyler T. VanHoutan
       Texas Bar No. 24033290
       McGuireWoods LLP
       600 Travis St., Suite 7500
       Houston, TX 77002
       (832) 214-9911
       (832) 214-9924 (Fax)
       tvanhoutan@mcguirewoods.com

       In connection with this Notice, Mr. VanHoutan requests that his appearance for Analog

Devices be reflected on the Court’s docket and that all future pleadings, Orders, and other papers

be served on him.
         Case 6:18-cv-00356-ADA Document 64 Filed 08/01/19 Page 2 of 2




Dated: August 1, 2019                        Respectfully submitted,


                                             /s/ Tyler T. VanHoutan
                                             Tyler T. VanHoutan
                                             Texas Bar No. 24033290
                                             McGuireWoods LLP
                                             600 Travis St., Suite 7500
                                             Houston, TX 77002
                                             (832) 214-9911
                                             (832) 214-9924 (Fax)
                                             tvanhoutan@mcguirewoods.com

                                             Counsel for Analog Devices, Inc.


                                CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify
that on August 1, 2019, all counsel of record who have appeared in this case are being served with
a copy of the foregoing via the Court’s CM/ECF system


                                             /s/ Tyler T. VanHoutan
                                             Tyler T. VanHoutan




                                                2
